DETAILED ACTION
	Applicant’s reply filed November 4, 2021 has been fully considered.  Claims 15 and 23 are amended and claims 15-33 are pending.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-27 and 29-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 15:  Claim 15 recites “a hydroxide or oxyhydroxide of a TM.”  While the claim recites that the “TM comprises nickel and a transition metal comprising cobalt and/or 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15-19 and 21-is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroedle et al. (US Pub. No. 2011/0315938) in view of Yoshiwara et al. (EP 2819222 A1).
Regarding Claims 15, 17, 18, 22, 23, 29, 30, 31, and 33:  Schroedle et al. teaches a method of making a mixed metal oxide comprising supplying a mixed metal oxyhydroxide of Ni, Co, and Mn and subjecting it to a stream of air at 375 °C (Example 1, [0083]).  Schroedle et al. teaches the oxyhydroxide has a particle size of 10 µm (0.01 mm).  
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In the present case, a person of ordinary skill in the art would be motivated to optimize the particle size of the oxyhydroxide to provide for optimized surface area and reactivity.
Schroedle et al. does not teach the method wherein the stream of gas is in the absence of lithium compounds.  However, Yoshiwara et al. discloses sodium composite oxides as an alternative to lithium composite oxides (abstract and [0013]).  Schroedle et al. and Yoshiwara et al. are analogous art because they are concerned with the same field of endeavor, namely production of positive electrode active materials for secondary batteries.  At the time of the invention, a person of ordinary skill in the art would have found it obvious to substitute the lithium of Schroedle et al. with the sodium of Yoshiwara et al. and would have been motivated to do so because Yoshiwara et al. discloses that sodium is more abundant than lithium and thus would be easier to source ([0002]-[0003]).
Regarding Claim 16:  Schroedle et al. teaches that the oxyhydroxide is subjected to the air stream rotary tube furnace (tubular reactor) ([0083]).
Regarding Claim 19:  Schroedle et al. teaches the air flow is set at 313 l/h.kg but may be carried out at various volume flows ([0038] and [0083], Example 1).3
Schroedle et al. does not teach the velocity of the gas is sufficient to pneumatically transport the oxyhydroxide together with the mixed metal oxide.  However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In the present case, a person of ordinary skill in the art would be motivated to optimize the air flow to optimize the reactivity of the material in the tube furnace.
Regarding Claim 21:  Schroedle et al. teaches an example wherein the residence time of the oxyhydroxide in the furnace is 30 minutes (Example 1, [0083]).
Schroedle et al. does not teach a time of 0.1 seconds to 10 minutes.  However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In the present case, one of oridinary skill in the art would optimize the time to be as long as needed for the desired reaction.
Regarding Claim 24:  Schroedle et al. teaches the oxyhydroxide comprising 20.6% Ni ([0083, Example 1).  
Regarding Claim 25:  Schroedle et al. teaches the temperature may be from 250-710 °C ([0039]).  Schroedle et al. teaches an example wherein the residence time of the oxyhydroxide in the furnace is 30 minutes (Example 1, [0083]).
Schroedle et al. does not teach a time of 0.1 seconds to 10 minutes.  However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In the present case, one of oridinary skill in the art would optimize the time to be as long as needed for the desired reaction.
Schroedle et al. does not teach the temperature range of 200-250 °C.  However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05).
Regarding Claim 26:  Schroedle et al. teaches the temperature may be from 250-710 °C ([0039]).  Schroedle et al. teaches an example wherein the residence time of the oxyhydroxide in the furnace is 30 minutes (Example 1, [0083]).
Schroedle et al. does not teach a time of 0.1-5 seconds.  However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In the present case, one of oridinary skill in the art would optimize the time to be as long as needed for the desired reaction.
Schroedle et al. does not teach the temperature range of 1000-2000 °C.  However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In the present case, one of oridinary skill in the art would optimize the temperature such that the reaction can take place in the amount of time desired.
Regarding Claim 27:  Schroedle et al. teaches that the oxyhydroxide may further contain a metal such as Al ([0022]).
Regarding Claim 28:  Schroedle et al. teaches the TM has a composition of Ni0.33Co.34Mn0.32 (Examiner’s calculation based on the percentages of Ni, Co, and Mn relative to 61% total of the three metals in the oxyhydroxide) ([0083], Example 1).
Regarding Claim 32:  Schroedle et al. teaches that the transition metal compound may alternatively be a hydroxide ([0021]).

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroedle et al. (US Pub. No. 2011/0315938) in view of Yoshiwara et al. (EP 2819222 A1) and as evidenced by .
Schroedle et al. in view of Yoshiwara et al. render obvious the method of claim 15 as set forth above.  While Schroedle et al. does not specify the amount of CO2 present in the air, Lindsey provides evidence that the average amount of CO2 present in the atmposphere (air) is 409.8 ppm (Pg. 1).

Response to Arguments
Applicant's arguments filed November 4, 2021 have been fully considered but they are not persuasive.
Applicant argues that it is known to one or ordinary skill in the art that the designation “TM” refers to the term “mixed metal oxide.”  However, the Examiner cannot find any disclosure or teaching in the instant Application or in the prior art that would inform one of ordinary skill in the art that “TM” refers to the term “mixed metal oxide.”  Applicant is invited to provide evidence that “TM” is a known in the art to mean “mixed metal oxide.”  It is noted that even in instant claim 1, “TM” and “mixed metal oxide” appear independently of each other and do not appear to be describing the same thing.
Applicant argues that removing lithium from Schroedle et al.’s compounds would render the Schroedle et al. compounds unsatisfactory for use in lithium ion batteries.  However, the replacement of lithium with sodium would not produce a non-functional battery. Instead such a substitution would instead allow the formation of a sodium ion secondary battery which is fully functional as a battery.
.
In response to Applicant's argument that a person of ordinary skill in the art would not have a reasonable expectation of success in substituting lithium for sodium since the precursors of Schroedle et al. and Yoshiwara et al. are different the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302. The examiner can normally be reached 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER F GODENSCHWAGER/            Primary Examiner, Art Unit 1767                                                                                                                                                                                            	November 16, 2021